Citation Nr: 9910853	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hearing loss.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from April 1946 to 
January 1948.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Togus, Maine, Regional Office (RO), in 
November 1997 and April 1998, finding that new and material 
evidence had not been submitted to reopen claims seeking 
entitlement to service connection for hearing loss and 
tinnitus, respectively.


FINDINGS OF FACT

1.  Claims for service connection for hearing loss and 
tinnitus were denied by the RO in an unappealed rating action 
dated in September 1993.  The veteran was notified of that 
decision and did not file a notice of disagreement therewith.  

2.  Evidence submitted since the September 1993 rating action 
consists of a report of a VA examination which, while new, is 
not of such significance that it must be considered in 
connection with all the evidence to fairly decide the merits 
of the claims.  


CONCLUSION OF LAW

The evidence submitted since the September 1993 rating 
decision is not new and material; the September 1993 rating 
decision denying service connection for a hearing loss and 
tinnitus is final; and the veteran's claims as to these 
disorders are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an unappealed decision by the RO, dated in September 1993, 
entitlement to service connection for hearing loss and 
tinnitus was denied.  In reaching this decision, the RO 
considered the complete record on the merits and noted that 
the evidence then of record failed to show the onset of 
either of these disorders in service or that they were 
causally related to the veteran's service-connected left ear 
otitis media.  

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is new and material.  If, and only if, 
the Board determines that the claimant has produced new and 
material evidence is the claim deemed to have been reopened 
and the case must then be evaluated on the basis of all the 
evidence both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The first step in the two-step analysis, noted above, 
involves two questions:  (1) Is the newly presented evidence 
"new", that is not previously submitted to agency decision 
makers, and not cumulative or redundant; and (2) is the newly 
presented evidence "material", that is does it bear directly 
and substantially upon the specific matter under 
consideration, and is it so significant that it must be 
considered in order to fairly decide the merits of the claim?

With this in mind, the Board will proceed to the question of 
whether the claims for service connection for hearing loss 
and tinnitus have been reopened by submission of evidence 
which is both new and material.  38 U.S.C.A. § 5108.  The 
first step is to review the evidence which was of record at 
the time of the September 1993 rating decision.  This 
evidence included the veteran's service medical records as 
well as post service VA and United States Public Health 
Service medical records.  

The service medical records were negative for any complaints 
and/or findings of hearing loss and/or tinnitus.  While the 
veteran was hospitalized on several occasions in service for 
his service-connected left ear otitis media, the veteran was 
noted on these occasions to have no problem with hearing.  
His hearing was reported as either "15/15" or "normal."  A 
clinical evaluation of the veteran's hearing on his January 
1948 service separation examination found no abnormality and 
hearing was 15/15 on whispered voice testing, bilaterally.  

Post service evidence before the RO in September 1993 
included reports of comprehensive VA examinations afforded 
the veteran between March 1950 and September 1970, a report 
of VA hospitalization in August 1951 and a report of a 
medical consultation afforded the veteran in October 1969 by 
the United States Public Health Service, as well as several 
letters from Dr. P. D. Della Pena, with the United States 
Public Health Service.  VA examination in March 1950 found 
the veteran's hearing bilaterally was 20/20.  The veteran 
made no complaints referable to or suggestive of tinnitus.  
During his hospitalization beginning in August 1951 for 
chronic suppurative left ear otitis media, the veteran 
reported that his drainage was unassociated with pain, but 
that he had occasionally noticed an increased difficulty with 
left ear hearing.  

Hearing loss in the right ear at 4,000 hertz only was 
diagnosed on VA examination in October 1959.  An ear, nose 
and throat consultation for chronic otitis media in October 
1969 by a United States Public Health Service physician noted 
that an audiogram had revealed some ear and bone gaps.  A 
mixed hearing loss was the pertinent diagnosis.

In a letter dated in July 1972, Dr. Della Pena reported that 
he had evaluated the veteran for chronic left ear otitis 
media with poor hearing.  He said that an April 1972 
audiogram showed a probable mixed hearing loss.  In May 1973, 
Dr. Della Pena opined that the veteran had a permanent 
partial hearing loss.

On a VA examination in March 1977, the veteran complained of 
ringing in his ears as well as a loss of hearing.  Following 
an audiometric examination, mild mixed deafness, bilateral, 
was diagnosed.  Bilateral hearing loss was also diagnosed on 
VA examination in September 1993.  On this examination, the 
veteran reported bilateral constant tinnitus with an onset 
approximately three years earlier.  The veteran's VA examiner 
commented that based solely on his examination findings, he 
had absolutely no idea as to the etiology of the veteran's 
hearing loss.  

On this evidentiary record, as noted above, the RO in 
September 1993 concluded that the veteran's hearing loss and 
tinnitus were not attributable to service on any basis.  

In connection with his claim to reopen, filed in June 1997, 
the Board notes that the evidence associated with the record 
consists of a report of a VA examination afforded the veteran 
in September 1997.  The history recorded at the time of this 
examination was that the veteran had been known to have a 
bilateral sensorineural hearing loss for which he had worn 
amplification.  The veteran reported that he also had 
tinnitus, which had been increasing in severity.  He related 
that the onset of these disorders was during active military 
service.  Audiometric testing revealed a bilateral 
sensorineural hearing loss.  The veteran was also found to 
have tinnitus.  The examiner indicated that the veteran's 
tinnitus had its onset during active military service and 
persists to the present time.  The veteran's examining 
audiologist recorded on an accompanying audiological 
worksheet that the veteran's tinnitus had its onset within 
the last few months.  

The Board has reviewed the September 1997 VA examination and 
has determined that this evidence is not new and material.  
We acknowledge that this evidence contains medical history 
apparently provided by the veteran to the effect that his 
sensorineural hearing loss and tinnitus originated in 
service.  It is apparent that the examiner's subsequent 
statement placing the onset of the veteran's disorders in 
service was based on this medical history.  It does not 
appear that the examiner ever reviewed the veteran's claims 
file, service medical records or, for that matter, in view of 
the contradiction recorded with regard to the onset of the 
veteran's tinnitus, the related audiological examination 
worksheet.  A doctor's statement relying upon the veteran's 
own accounting of his medical history and service background, 
which has already been rejected in a final prior decision, is 
not material.  Reonal v. Brown, 5 Vet. App. 458 (1993).  
Moreover, evidence which is simply information recorded by 
the medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LaShore v. Brown, 8 Vet. App. 406 
(1995).

In sum, the evidence submitted since the RO September 1993 
rating decision is not of such significance that it must be 
considered in connection with all the evidence to fairly 
decide the merits of the veteran's claims.  As such, there is 
no additional evidence which is both new and material and the 
claims for entitlement to service connection for hearing loss 
and tinnitus are not reopened.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for hearing loss, the appeal 
is denied.

New and material evidence not having been received to reopen 
the claim for service connection for tinnitus, the appeal is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

